Name: 68/302/EEC: Commission Decision of 24 July 1968 supplementing the Commission Decision of 3 April 1968 authorizing certain management measures to be taken within the framework of the common organisation of agricultural markets
 Type: Decision
 Subject Matter: trade policy;  agricultural activity;  agricultural policy;  EU finance
 Date Published: 1968-07-26

 Avis juridique important|31968D030268/302/EEC: Commission Decision of 24 July 1968 supplementing the Commission Decision of 3 April 1968 authorizing certain management measures to be taken within the framework of the common organisation of agricultural markets Official Journal L 180 , 26/07/1968 P. 0033 - 0034 Finnish special edition: Chapter 3 Volume 2 P. 0114 Danish special edition: Series I Chapter 1968(II) P. 0358 Swedish special edition: Chapter 3 Volume 2 P. 0114 English special edition: Series I Chapter 1968(II) P. 0362 COMMISSION DECISION of 24 July 1968 supplementing the Commission Decision of 3 April 1968 authorising certain management measures to be taken within the framework of the common organisation of agricultural markets (68/302/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing a single Council and a single Commission of the European Communities; Having regard to the Provisional Rules of Procedure of the Commission of 6 July 19671; Whereas, by its Decision of 3 April 1968,2 as supplemented by Decision of 2 July 1968,3 the Commission instituted machinery for authorising certain management measures to be taken within the framework of the common organisation of agricultural markets; Whereas the considerations which led the Commission to institute that machinery apply also to the fixing of levies on the products listed in Article 1 (1) (d) of Council Regulation No 1009/67/EEC4 of 18 December 1967 on the common organisation of the market in sugar and to the fixing of levies on milk and milk products and on beef and veal; whereas those same considerations also apply to the fixing of export refunds in the sugar and milk and milk products sectors referred to in Article 17 (1) of Council Regulation No 1009/67/EEC and Article 17 of Council Regulation (EEC) No 804/68545 of 27 June 1968 on the common organisation of the market in milk and milk products; Whereas, under Articles 4 and 6 (2) of Council Regulation (EEC) No 766/686 of 18 June 1968 laying down general rules for granting export refunds on sugar, the export refund on sugar and molasses may be fixed by tender; whereas, owing to the requirements of international trade, the fixing of the maximum amount of the refund under Articles 4 (3) and 6 (2) of that Regulation must take place very soon after the expiry of the time limit for the submission of tenders; whereas, therefore, the authorisation procedure should be used for such fixing; Whereas the above-mentioned Decision of 3 April 1968 should therefore be supplemented; HAS DECIDED AS FOLLOWS: Article 1 1. The following shall be substituted for subparagraph (d) of Article 1 (1) of the Commission Decision of 3 April 1968 authorising certain management measures to be taken within the framework of the common organisation of agricultural markets: "(d) in the sugar sector: - the levies and premiums provided for in Articles 14 and 15 of Council Regulation No 1009/67/EEC of 18 December 1967 on the common organisation of the market in sugar, applicable to the products referred to in Article 1 (1) (a), (c) and (d) of that Regulation; - the refunds on exports to third countries provided for in Article 17 (1) of Regulation No 1009/67/EEC and the maximum amount of export refunds under Articles 4 (3) and 6 (2) of Council Regulation (EEC) No 766/68 of 18 June 1968 laying down general rules for granting export refunds on sugar." 2. The following shall be added to Article 1 (1) of the above-mentioned Decision: "(e) in the milk and milk products sector: 1 OJ No 147, 11.7.1967, p. 1. 2 OJ No L 89, 10.4.1968, p. 13. 3 OJ No L 156, 4.7.1968, p. 22. 4 OJ No 308, 18.12.1967, p. 1. 5 OJ No L 148, 28.6.1968, p. 13. 6 OJ No L 143, 25.6.1968, p. 6. - the levies provided for in Article 14 of Council Regulation (EEC) No 804/681 of 27 June 1968 on the common organisation of the market in milk and milk products; - the refund on exports to third countries provided for in Article 17 of Regulation (EEC) No 804/68; (f) in the beef and veal sector: - the levies provided for in Articles 10, 12 and 13 of Council Regulation (EEC) No 805/6822 of 27 June 1968 on the common organisation of the market in beef and veal." 3. The following shall be substituted for subparagraph (c) of Article 1 (2) of the above-mentioned Decision: "(c) by the Director-General, the Deputy Director-General or one of the Directors of Directorate B or C of the Directorate-General for Agriculture." Article 2 This Decision shall enter into force on 25 July 1968. It shall be published in the Official Journal of the European Communities. Done at Brussels, 24 July 1968. For the Commission The President Jean REY 1 OJ No L 148, 28.6.1968, p. 13. 2 OJ No L 148, 28.6.1968, p. 24.